DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The after final amendment filed 1/15/21 has been entered and fully considered. 
Claims 18, 24-25, 28, 39-40, 42-43, 45, 47, 91-95, 97, 99-102, 104-109 remain pending, of which claims 106-109 are new. 

Response to Arguments
Applicant’s arguments, see pages 9-10, filed 1/15/21, with respect to the pending claims have been fully considered and are persuasive.  The previous USC 112, 103 rejections of 1/7/21 have been withdrawn. 

Allowable Subject Matter
Claims 18, 24-25, 28, 39-40, 42-43, 45, 47, 91-95, 97, 99-102 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance of independent claims 18, 99 is that the prior art does not teach nor fairly disclose a housing defining a receiving portion, a tray assembly including a tray, a first container coupled to the tray, and a second container coupled to the tray, a multiport valve coupled to the first container and the second container, the multiport valve including a master port and a plurality of selectable ports; and an agitator coupled to the housing/support plate and configured to engage the tray assembly when the tray assembly is received within the receiving portion of the housing/support plate, the agitator configured 
The primary reason for allowance of independent claim 39 is that the prior art does not teach nor fairly disclose a housing defining a receiving portion; a tray assembly including a tray configured to support a first container and a second container thereon, the tray assembly configured to be received within the receiving portion of the housing; a multiport valve including a master port and a plurality of selectable ports;  and an electronic control system operably coupled to a valve actuator and a pump actuator, the electronic control system including: a cell sensor movably coupled to the housing, the cell sensor configured to produce a sensor output associated with the contents within the cell counting chip; and a cell sensor program implemented in at least one of a memory or a processor of the electronic control system and configured to produce a cell signal associated with one of a density of cells and a quantity of cells within the first container based on the sensor output of the cell sensor, the cell sensor program being configured to control movement of the cell sensor to align the cell sensor with the cell counting chip, in combination with all additional claimed elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 for references that are related to the instant application as they teach trays of containers with agitators (2017/0145373) and a multiport valve (8808643) but do not disclose the features listed above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE B HENKEL whose telephone number is (571)270-5505.  The examiner can normally be reached on M-Th 11-7 EST, Alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIELLE B HENKEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/William H. Beisner/Primary Examiner, Art Unit 1799